 
 
I 
111th CONGRESS
2d Session
H. R. 5389 
IN THE HOUSE OF REPRESENTATIVES 
 
May 25, 2010 
Mr. Heinrich introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to provide for coverage of clinical pharmacist practitioner services under part B of the Medicare Program. 
 
 
1.Short titleThis Act may be cited as Medicare Clinical Pharmacist Practitioner Services Coverage Act of 2010 . 
2.Medicare coverage of clinical pharmacist practitioner services 
(a)CoverageSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended— 
(1)by striking and at the end of subparagraph (EE); 
(2)by adding and at the end of subparagraph (FF); and 
(3)by inserting after subparagraph (FF) the following new subparagraph: 
 
(GG)clinical pharmacist practitioner services (as defined in subsection (iii)(1)); and. 
(b)Services DescribedSection 1861 of such Act (42 U.S.C. 1395x) is amended by adding at the end the following new subsection: 
 
(iii)Clinical Pharmacist Practitioner Services; Clinical Pharmacist Practitioner 
(1)The term clinical pharmacist practitioner services means such direct patient care services provided by a pharmacist clinician or clinical pharmacist practitioner, and such services furnished as incident to the services of the clinician or practitioner, respectively, which the clinician or practitioner, respectively, is legally authorized to perform under State law (or the State regulatory mechanism as provided by State law) in a collaborative practice agreement as would otherwise be covered under this part if furnished by a physician, or as incident to a physician’s professional service. 
(2)The terms pharmacist clinician and clinical pharmacist practitioner mean a pharmacist who— 
(A)is certified by a State as a pharmacist clinician or clinical pharmacist practitioner as a result of completing training in physical assessment and clinical hours of experience, as required by State law and the rules of State Boards of Pharmacy, in addition to any requirements of such State to be a licensed pharmacist; 
(B)has prescriptive authority, as established by State statute; and 
(C)is involved in the application of the scientific principles of pharmacology, toxicology, therapeutics, clinical pharmacokinetics, pharmacoeconomics, and other life sciences for the direct care of patients. 
(c)Payment 
(1)In generalSection 1833(a)(1) of such Act (42 U.S.C. 1395l(a)(1)) is amended— 
(A)by striking and (Z) and inserting (Z); and 
(B)by striking the semicolon at the end and inserting the following: , and (AA) with respect to clinical pharmacist practitioner services (as defined in section 1861(iii)(1)), the amounts paid shall be 85 percent of the amounts provided for such services under section 1834(p)(1);. 
(2)Establishment of fee schedulesSection 1834 of such Act (42 U.S.C. 1395m) is amended by adding at the end the following new subsection: 
 
(p)Fee Schedules for Clinical Pharmacist Practitioner Services 
(1)DevelopmentThe Secretary shall develop and implement, for services furnished on or after January 1, 2011— 
(A)a relative value scale to serve as the basis for the payment of clinical pharmacist practitioner services (as defined in section 1861(iii)(1)) under this part; and 
(B)using such scale and appropriate conversion factors, fee schedules (on a regional, statewide, locality, or carrier service area basis) for payment for clinical pharmacist practitioner services under this part. 
(2)Payments prior to implementation of fee schedulesIn the case of clinical pharmacist practitioner services which are furnished before the implementation of fee schedules under paragraph (1)(B) and after July 1, 2010, the amount of payment made under this part shall be based on 85 percent of the fee schedule amount applicable under section 1848 if the services were furnished by a physician.. 
(3)Report to CongressNot later than September 30, 2011, the Secretary of Health and Human Services shall submit to Congress a report on the fee schedules (including relative value scale and appropriate conversion factors) developed pursuant to section 1834(p)(1) of the Social Security Act (as added by paragraph (2)) for clinical pharmacist practitioner services under part B of title XVIII of such Act. 
(d)Effective DateThe amendments made by this section shall apply to services furnished on or after July 1, 2010. 
 
